COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ex parte Stuart Oland Wheeler

Appellate case number:   01-14-00868-CR

Trial court case number: 2014V-0074

Trial court:             155th District Court of Austin County

        On December 18, 2014, Stuart Oland Wheeler filed a Motion for More Time to File
Brief. The motion is GRANTED. Wheeler’s brief is due January 2, 2014. The response from
the State of Texas, if any, is due January 22, 2014.
       It is so ORDERED.

Judge’s signature: __/s/_Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: December 30, 2014